         Case 1:17-cr-00600-NRB Document 67 Filed 10/08/18 Page 1 of 1




                                                        October 8, 2018

BY ECF AND HAND

The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. William McFarland, 17 Cr. 600 (NRB)

Dear Judge Buchwald:

       As previewed in our October 5, 2018 letter, please find attached a short letter from Dr.
Andrew Levin relevant to sentencing. Please let us know if the Court has any questions or
concerns.



                                                     Respectfully submitted,


                                                     _____/s/________________
                                                     Randall Jackson
                                                     Karen A. Chesley


CC BY ELECTRONIC MAIL:
AUSA Kristy Greenberg
